Case 18-01443        Doc 53     Filed 12/10/18     Entered 12/10/18 16:18:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 01443
         Matthew V. Allee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/18/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 06/20/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01443             Doc 53       Filed 12/10/18    Entered 12/10/18 16:18:15                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $3,066.00
           Less amount refunded to debtor                              $267.03

 NET RECEIPTS:                                                                                          $2,798.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $2,661.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $137.97
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $2,798.97

 Attorney fees paid and disclosed by debtor:                      $1,339.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                  Unsecured      1,976.00            NA              NA            0.00       0.00
 American Coradius International LLC   Unsecured      1,000.00            NA              NA            0.00       0.00
 Bank of America                       Unsecured      4,251.00            NA              NA            0.00       0.00
 Bank of the West                      Unsecured     34,036.00            NA              NA            0.00       0.00
 Bank of the West                      Unsecured           0.00      9,170.79        9,170.79           0.00       0.00
 Brighton Crossing HOA                 Unsecured      2,000.00            NA              NA            0.00       0.00
 Carrington Mortgage Services LLC      Secured      193,471.00    203,934.39       203,934.39           0.00       0.00
 Carrington Mortgage Services LLC      Secured       27,521.00     27,520.61        27,520.61           0.00       0.00
 Chase                                 Unsecured      1,126.00            NA              NA            0.00       0.00
 Chase Card                            Unsecured     12,358.00            NA              NA            0.00       0.00
 Chase Mortgage                        Unsecured           0.00           NA              NA            0.00       0.00
 Citi                                  Unsecured           0.00           NA              NA            0.00       0.00
 Citibank                              Unsecured           0.00           NA              NA            0.00       0.00
 Citibank / Sears                      Unsecured           0.00           NA              NA            0.00       0.00
 Citicards Cbna                        Unsecured      1,775.00            NA              NA            0.00       0.00
 City of Chicago Dept of Finance       Unsecured         500.00           NA              NA            0.00       0.00
 Comenity Bank/Bon Ton                 Unsecured         329.00           NA              NA            0.00       0.00
 Comenity Bkl/Ulta                     Unsecured         414.00           NA              NA            0.00       0.00
 Convergent Outsourcing Inc            Unsecured         544.00           NA              NA            0.00       0.00
 Creditbox                             Unsecured      3,089.28            NA              NA            0.00       0.00
 Directv                               Unsecured         136.00           NA              NA            0.00       0.00
 Ford Motor Credit                     Unsecured           0.00           NA              NA            0.00       0.00
 Ford Motor Credit                     Unsecured           0.00           NA              NA            0.00       0.00
 Ford Motor Credit                     Unsecured           0.00           NA              NA            0.00       0.00
 Ford Motor Credit                     Unsecured           0.00           NA              NA            0.00       0.00
 Ford Motor Credit                     Unsecured           0.00           NA              NA            0.00       0.00
 Golden Valley Lending                 Unsecured           0.00           NA              NA            0.00       0.00
 Home Furnish                          Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service              Priority      21,865.29     22,702.18        22,702.18           0.00       0.00
 Internal Revenue Service              Unsecured           0.00      5,995.62        5,995.62           0.00       0.00
 Ladder Credit                         Unsecured         360.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-01443           Doc 53    Filed 12/10/18    Entered 12/10/18 16:18:15               Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted     Allowed         Paid          Paid
 Medicredit, Inc.                 Unsecured          20.00           NA           NA            0.00        0.00
 Midland Mortgage Co              Unsecured           0.00           NA           NA            0.00        0.00
 Nordstrom                        Unsecured      3,995.00            NA           NA            0.00        0.00
 Ocwen Loan Servicing             Unsecured           0.00           NA           NA            0.00        0.00
 Parvenu Condominum Association   Secured        3,734.07     12,409.45     12,409.45           0.00        0.00
 PayPal Credit                    Unsecured          70.21           NA           NA            0.00        0.00
 PNC Bank NA                      Unsecured      3,368.08            NA           NA            0.00        0.00
 Sprint                           Unsecured      1,693.00            NA           NA            0.00        0.00
 Synchrony Bank/Amazon            Unsecured           0.00           NA           NA            0.00        0.00
 Target                           Unsecured         556.00           NA           NA            0.00        0.00
 Target Card                      Unsecured         510.00           NA           NA            0.00        0.00
 Td Auto Finance                  Unsecured           0.00           NA           NA            0.00        0.00
 Wells Fargo Bank                 Secured             0.00    10,633.16     10,633.16           0.00        0.00
 Wells Fargo Bank                 Secured       52,261.00     53,101.34     53,101.34           0.00        0.00
 Wells Fargo Bank Card            Unsecured      1,318.00            NA           NA            0.00        0.00
 Wells Fargo Card Services        Unsecured      1,253.00            NA           NA            0.00        0.00
 Wffnb Retail                     Unsecured           0.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $257,035.73                 $0.00               $0.00
       Mortgage Arrearage                                $38,153.77                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                 $12,409.45                 $0.00               $0.00
 TOTAL SECURED:                                         $307,598.95                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                               $22,702.18                 $0.00               $0.00
 TOTAL PRIORITY:                                         $22,702.18                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,166.41                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $2,798.97
          Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                          $2,798.97




UST Form 101-13-FR-S (9/1/2009)
Case 18-01443        Doc 53      Filed 12/10/18     Entered 12/10/18 16:18:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
